Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marinier et al. (US 2019/0068318).
Regarding claim 1, Marinier discloses a method performed by a base station in a wireless communication system (fig. 1A, item 114), the method comprising: transmitting, to a terminal (fig. 1, item 102), a first data (fig. 2; para. 52, especially second and penultimate sentences; note: items 202 and 204 as downlink transmissions from a base station to a WRTU; para. 137, especially fifth sentence; note: data transmission to a WRTU with ACK/NACK feedback from the WRTU); transmitting, to the terminal, first information indicating whether second data being transmitted is combinable with the transmitted first data (para. 66, second and last sentences; note: NDI and soft combining for a retransmission; para. 75); and transmitting, to the terminal, the second data based on the first information (fig. 7B; paras. 65 (especially second sentence), 66 (second sentence; note: code block identity), 75, 87, 89, 137 and 143), wherein at least one of the first data and the second data is transmitted based on a code block group (CBG; figs. 6 and 7A-7B; para. 55, especially last sentence; note: code blocks as a code block group for transmissions and retransmissions).  
Regarding claim 2, Marinier discloses the method of claim 1, wherein the transmitting the first information comprises: receiving, from the terminal, a negative acknowledgment message for the first data (paras. 137 and 140; note: HARQ NACK); and transmitting, to the terminal, the first information indicating whether the second data being transmitted is combinable with the transmitted first data (para. 66), and scheduling information for transmitting the second data (para. 76, second sentence; note: TTI for a retransmission; para. 75; note: soft combining a same code block; para. 77; note: timing for a decoding of a reception; para. 79, penultimate sentence).  
Regarding claim 3, Marinier discloses the method of claim 1, further comprising: transmitting, to the terminal, second information including resource information where no transmission is intended for the terminal (para. 67; note: indication of puncture coded blocks; para. 74, especially last three sentences; note: preemption, puncturing or identity for another WRTU for received coded blocks).  
Regarding claim 4, Marinier discloses the method of claim 1, wherein the first information is included in downlink control information (DCI) (para. 52, second sentence; para. 66; para. 76, second sentence; note: downlink control information on a downlink physical control or data channel).
Regarding claims 5, these limitations are rejected on the same grounds as claim 1 above where the transmission is received by a terminal for decoding the data based on the first information. 
Regarding claims 6 and 8, these limitations are rejected on the same grounds as claim 2 and 4 above, respectively.
Regarding claim 7, these limitations are rejected on the same grounds as claim 3 above where the terminal identifies that no transmission is intended for the terminal in the resource indicated by the second information (paras. 67 and 74).
Regarding claim 9, these limitations are rejected on the same grounds as claim 1 above. In addition, Marinier discloses the base station comprising: a transceiver (paras. 17-18); and a controller configured to (para. 148, last sentence; note: processor) perform the method of claim 1.
Regarding claims 10-12, these limitations are rejected on the same grounds as claims 2-4 above, respectively. 
Regarding claim 13, these limitations are rejected on the same grounds as claim 5 above. In addition, Marinier discloses the terminal comprising: a transceiver (para. 27); and a controller configured to (para. 148, last sentence; note: processor) perform the method of claim 5.
Regarding claims 14-16, these limitations are rejected on the same grounds as claims 6-8 above, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vayanos et al. (US 2003/0210669) discloses an indicator for combining a retransmission (para. 57 and figs. 9A and 9B). Ito (US 2012/0005550) discloses an indicator for combining a coded block retransmission (para. 47; figs. 6-7 and 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462